Exhibits 8.1. List of significant subsidiaries of Pampa Energía S.A. 1) Generation Business Inversora Nihuiles S.A. Inversora Diamante S.A. Inversora Piedra Buena S.A. Central Térmica Loma de la Lata S.A. Powerco S.A. Hidroeléctrica Los Nihuiles S.A. Hidroeléctrica Diamante S.A. Central Piedra Buena S.A. Central Térmica Güemes S.A. Energía Distribuida S.A. EGSSA Holding S.A. Emdersa Generación Salta S.A. 2) Transmission Business Transelec Argentina S.A. Citelec S.A. Transener S.A. Transba S.A. 3) Distribution Business IEASA S.A. EASA S.A. Empresa Distribuidora y Comercializadora Norte S.A. Emdersa Holding S.A. Emdersa S.A. Empresa Distribuidora de La Rioja S.A. 4) Oil Business Petrolera Pampa S.A. 5) Gas Business EPCA S.A. Compañía de Inversiones de Energía S.A. TGS S.A. 6) Other Business Pampa Real Estate S.A. Bodega Loma de la Lata S.A. All of the subsidiaries mentioned above have their jurisdiction of incorporation in the Republic of Argentina.
